Citation Nr: 1033452	
Decision Date: 09/07/10    Archive Date: 09/15/10

DOCKET NO.  06-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for Dupuytren's contracture 
of the right hand.

3.  Entitlement to service connection for post-traumatic 
headaches.

4.  Entitlement to service connection for carpal tunnel syndrome 
of the left wrist.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a right shoulder 
disability. 

7.  Entitlement to service connection for alcoholism.

8.  Entitlement to service connection for a kidney disorder.

9.  Entitlement to service connection for a heart disability.

10.  Entitlement to service connection for a bilateral arm 
disability.

11.  Entitlement to service connection for a foot disability.

12.  Entitlement to service connection for a nasal disorder. 

13.  Entitlement to service connection for a rectal disability.

14.  Entitlement to service connection for a blood condition.

15.  Entitlement to service connection for a stomach disability.

16.  Entitlement to service connection for a head disability.

17.  Entitlement to service connection for a back disability.

18.  Entitlement to service connection for an eye disability.

19.  Entitlement to service connection for an ear disability.

20.  Entitlement to service connection for a dental disability.

21.  Entitlement to service connection for a prostate disorder.

22.  Entitlement to service connection for a hernia.

23.  Entitlement to service connection for a left hand 
disability.

24.  Entitlement to service connection for bilateral hearing 
loss.




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from July l956 to November 
1957.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).  By rating action dated 
January 2005, the RO denied the Veteran's claims for service 
connection for post-traumatic headaches, Dupuytren's contracture 
of the right hand, carpal tunnel syndrome of the left wrist and 
disabilities of the cervical spine and right shoulder.  An August 
2006 rating decision denied service connection for depression.  
Finally, the RO denied service connection for the remaining 
issues in a June 2009 rating action.

In January 2010, the Veteran withdrew his request for a hearing 
before a Veterans Law Judge.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

All issues other than the claim for service connection for 
Dupuytren's contracture of the right hand are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's Dupuytren's contracture of the right hand may not 
be disassociated from service.  


CONCLUSION OF LAW

Dupuytren's contracture of the right hand was incurred in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist a veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

As explained below, the Board has found the evidence currently of 
record to be sufficient to establish the appellant's entitlement 
to service connection for Dupuytren's contracture of the right 
hand.  Therefore, no further notice or development is required 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002) or 38 C.F.R. § 3.159 
(2009).

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the Veteran's service treatment records 
are unavailable, presumably having been lost in the fire in a 
records center.  The National Personnel Records Center has 
determined that no service treatment records or Surgeon General's 
Office records are available.  The Board acknowledges that in 
cases where, as here, the Veteran's service treatment records 
have been lost or destroyed, the Board has a heightened duty to 
consider and discuss the evidence of record and supply well-
reasoned bases for its decision as a consequence of the Veteran's 
missing service treatment records.  Washington v. Nicholson, 19 
Vet. App. 362, 371 (2005).  The case law does not, however, lower 
the legal standard for proving a claim for service connection, 
but rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be favorable to 
the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  The Board 
also notes that the RO determined in December 1998 that the 
Veteran's claims folder was lost and a rebuilt folder has been 
compiled.

The Veteran asserts service connection is warranted for his right 
hand.  He claims it was injured when he fell off a mountain in 
Korea.  

The record shows surgery on the Veteran's right thumb was 
performed in March 1967.  The postoperative diagnosis was 
instability of the base of the medial aspect of the right thumb.  

On VA examination in March 2004, the Veteran described an in-
service accident in which he stated he injured, among other 
things, his right hand.  He claimed he had experienced pain on 
and off since that time.

In a statement dated January 2007, a private orthopedic surgeon 
indicated that he had reviewed the Veteran's records.  The 
Veteran provided a history that he fell down during service and 
fractured his right thumb.  The physician reported that the fact 
the Veteran had a Dupuytren's contracture on the right hand was 
indicative of an injury.  He noted the Veteran slid down a hill 
and sustained injuries to the palmar surface of the right hand.  
He explained that a Dupuytren's contracture can take several 
years to manifest.  Accordingly, the orthopedic surgeon opined 
there was a reasonable medical probability that the Veteran's 
Dupuytren's contracture was secondary to the in-service trauma.  

The Board finds the Veteran's statements regarding the in-service 
injury to his right hand to be credible.  In light of the 
positive nexus opinion offered by the Veteran's private 
orthopedic surgeon, and resolving all reasonable doubt in his 
favor, the Board finds that service connection is warranted for 
Dupuytren's contracture of the right hand.


ORDER

Service connection for Dupuytren's contracture of the right hand 
is granted.  


REMAND

The Veteran asserts service connection is warranted for the 
remaining disabilities in issue.  He claims he fell while on a 
mountain in Korea and injured his head, neck, back, both arms, 
the left hand and both legs.  He argues most of the disabilities 
for which he seeks service connection are attributable to this 
incident.  He also maintains his hearing loss is the result of 
in-service acoustic trauma.

As noted above, there are no service treatment records of record.  
The National Personnel Records Center has determined that no 
service treatment records or Surgeon General's Office records are 
available.  he United States Court of Appeals for Veterans Claims 
has noted that when "VA is unable to locate a claimant's 
records, it should advise him to submit alternative forms of 
evidence to support his claim and should assist him in obtaining 
sufficient evidence from alternative sources.  Washington, 19 
Vet. App. 362, 369-71; see also Dixon v. Derwinski, 3 Vet. App. 
261, 263 (1992).  The Board observes the Veteran has not been 
informed that he could submit alternative sources of evidence, 
include statements from service medical personnel; letters 
written during service; "buddy" certificates; and medical 
evidence following service.  

The Veteran reports he was treated at the hospital at Ft. Dix in 
1957.  It does not appear that an attempt was made to contact 
this facility directly to ascertain whether any treatment records 
for the Veteran are available.  In addition, a VA Form 21-4142, 
dated in January 2008, shows that he reports receiving treatment 
at the VA hospital in Ft. Hamilton, New York, in approximately 
1958.  There is no indication in the record that the RO attempted 
to procure these records.  Under the law, VA must attempt to 
obtain these records and consider them in conjunction with this 
appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2009).  As such, the Board has no discretion and must remand 
these claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request he provide more specific 
information regarding his treatment, 
including the dates he was treated, at Ft. 
Dix in 1957, and at the VA facility in Ft. 
Hamilton.  

2.  Thereafter the RO should contact the 
National Personnel Records Center and 
request an attempt be made to obtain the 
records of the Veteran's treatment at Ft. 
Dix in 1957.  

3.  The RO should attempt to procure the 
records at the VA medical center in Ft. 
Hamilton.

4.  Thereafter, the RO should schedule the 
Veteran for appropriate VA examinations to 
determine the nature and etiology of any 
current disability.  The examiner is 
requested to furnish an opinion regarding 
whether it is at least as likely as not 
related to service, to include the 
Veteran's claimed fall in service.  The 
rationale for any opinion should be set 
forth.  The claims folder should be made 
available in conjunction with the 
examination.  All findings and conclusions 
should be set forth in a legible report.

5.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


